File No. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC, 20549 APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1(b) OF THE INVESTMENT COMPANY ACT OF 1(a) THEREOF Nationwide Life Insurance Company and the following separate accounts of Nationwide Life Insurance Company: Nationwide Variable Account, Nationwide Variable Account-II, Nationwide Variable Account-6, Nationwide Variable Account-7, Nationwide Variable Account-8, Nationwide Variable Account-9, Nationwide Variable Account-10, Nationwide Variable Account-14, Nationwide Multi-Flex Variable Account, Nationwide VLI Separate Account-2, Nationwide VLI Separate Account-3, Nationwide VLI Separate Account-4, and Nationwide VLI Separate Account-7 And Nationwide Life and Annuity Insurance Company and the following separate accounts of Nationwide Life and Annuity Insurance Company: Nationwide VA Separate Account-B and Nationwide VL Separate Account-G One Nationwide Plaza, Columbus, Ohio 43215 And Nationwide Life Insurance Company of America and the following separate accounts of Nationwide Life Insurance Company of America: Nationwide Provident VA Separate Account 1 and Nationwide Provident VLI Separate Account 1 And Nationwide Life and Annuity Company of America and the following separate accounts of Nationwide Life and Annuity Company of America: Nationwide Provident VA Separate Account A and Nationwide Provident VLI Separate Account A 1000 Chesterbrook Blvd., Berwyn, Pennsylvania 19312 And Nationwide Variable Insurance Trust 1200 River Rd., Conshohocken, Pennsylvania 19428 Communications to: Jamie Ruff Casto One Nationwide Plaza, 1-34-201, Columbus, Ohio 43215 Dated:April 2, 2009 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: ) ) Nationwide Life Insurance Company ) Nationwide Variable Account ) Nationwide Variable Account-II ) APPLICATION FOR Nationwide Variable Account-6 ) AN ORDER OF Nationwide Variable Account-7 ) APPROVAL Nationwide Variable Account-8 ) PURSUANT TO Nationwide Variable Account-9 ) SECTION 26(c) OF THE Nationwide Variable Account-10 ) INVESTMENT COMPANY Nationwide Variable Account-14 ) ACT OF 1940 Nationwide Multi-Flex Variable Account ) AND Nationwide VLI Separate Account-2 ) AN ORDER Nationwide VLI Separate Account-3 ) OF EXEMPTION Nationwide VLI Separate Account-4 ) PURSUANT TO Nationwide VLI Separate Account-7 ) SECTION 17(b) OF THE Nationwide Life and Annuity Insurance Company ) INVESTMENT COMPANY Nationwide VA Separate Account-B ) ACT OF 1940 FROM Nationwide VL Separate Account-G ) SECTION 17(a) OF THE One Nationwide Plaza ) INVESTMENT COMPANY Columbus, Ohio 43215 ) ACT OF 1940 Nationwide Life Insurance Company of America ) Nationwide Provident VA Separate Account 1 ) Nationwide Provident VLI Separate Account 1 ) Nationwide Life and Annuity Company of America ) Nationwide Provident VA Separate Account A ) Nationwide Provident VLI Separate Account A ) 1000 Chesterbrook Blvd. ) Berwyn, Pennsylvania 19312 ) Nationwide Variable Insurance Trust ) 1200 River Rd. ) Conshohocken, Pennsylvania 19428 ) I. INTRODUCTION The following entities: Nationwide Life Insurance Company and its Nationwide Variable Account, Nationwide Variable Account-II, Nationwide Variable Account-6, Nationwide Variable Account-7, Nationwide Variable Account-8, Nationwide Variable Account-9, Nationwide Variable Account-10, Nationwide Variable Account -14, Nationwide Multi-Flex Variable Account, Nationwide VLI Separate Account-2, Nationwide VLI Separate Account-3, Nationwide VLI Separate Account-4, Nationwide VLI Separate Account-7; Nationwide Life and Annuity Insurance Company and its Nationwide VA Separate Account-B, Nationwide VL Separate Account-G; Nationwide Life Insurance Company of America and its Nationwide Provident VA Separate Account 1, Nationwide Provident VLI Separate Account 1; and Nationwide Life and Annuity Company of America and its Nationwide Provident VA Separate Account A, Nationwide Provident VLI Separate Account A (the “Section 26 Applicants”) hereby submit thisApplication for an order from the Securities and Exchange Commission (the “Commission”) pursuant to Section 26(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), approving the proposed substitution of shares of certain series of Nationwide Variable Insurance Trust (the “Trust” or “NVIT”) (which is a registered investment company that is an affiliate of the Section 26 Applicants) for shares of other registered investment companies unaffiliated with the Section 26 Applicants (the “Substitutions”), each of which is currently, or will be in the near future, used as an underlying investment option for certain variable annuity contracts and/or variable life insurance policies (collectively, the “Contracts”) issued by Nationwide Life Insurance Company (“NWL”), Nationwide Life and Annuity
